COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:         Title Resources Guaranty Company as Subrogee of SLS Properties v.
                             The Lighthouse Church & Ministries

Appellate case number:       01-18-00015-CV

Trial court case number: 2015-25934

Trial court:                 11th District Court of Harris County

        The parties have filed a joint agreed motion regarding the number of briefs to be filed in
these cross-appeals. The motion is GRANTED.
         The parties shall file briefs as follows:
         1. Appellant Title Resources Guaranty Company shall file an opening brief.
       2. Appellee The Lighthouse Church and Ministries shall file one brief incorporating its
appellee’s brief and cross-appellant’s brief.
         3. Appellant shall file one brief incorporating its appellant’s reply and cross-appellee’s
brief.
         It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually          Acting for the Court


Date: January 25, 2018